
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


The Middleby Corporation Amended and Restated
Management Incentive Compensation Plan

1.General. The Management Incentive Compensation Plan (hereinafter, the "Plan"
or "MICP"), as amended from time to time, was initially adopted and approved by
the stockholders of The Middleby Corporation ("Company") in 2001. This document
sets forth an amendment and restatement of the Plan effective as of January 1,
2005.

2.Purpose. The MICP is intended to provide an incentive for superior performance
and to motivate participating employees toward the highest levels of achievement
and business results, to tie their goals and interests to those of the Company
and its stockholders, and to enable the Company to attract and retain highly
qualified executive officers. In addition, the MICP is intended to preserve the
Company's tax deduction for bonus compensation paid to "covered employees"
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code") by meeting the requirements for performance-based
compensation under Section 162(m) of the Code.

3.Administration. The MICP shall be administered by the Compensation Committee
of the Company's Board of Directors (the "Board") or a subcommittee of such
committee (the "Committee"). All members of the Committee shall be persons who
qualify as "outside directors" as defined under Section 162(m) of the Code. The
Committee shall have full power and authority to administer and interpret the
provisions of the MICP and to adopt such rules, regulations, agreements,
guidelines and instruments for the administration of the MICP and for the
conduct of its business as the Committee deems necessary or advisable. Except
with respect to matters which under the Code are required to be determined in
the sole and absolute discretion of the Committee, the Committee shall have full
power to delegate to any officer or employee of the Company the authority to
administer and interpret the procedural aspects of the MICP, subject to the MICP
"s terms, including adopting and enforcing rules to decide procedural and
administrative issues. The Committee may rely on opinions, reports or statements
of officers or employees of the Company or any subsidiary thereof and of Company
counsel (inside or retained counsel), public accountants and other professional
or expert persons. No member of the Committee shall be liable for any action
taken or determination made in good faith with respect to the MICP.

4.Eligibility. Any officer or key employee of the Company is eligible to
participate in the MICP if selected by the Committee for participation.

5.EBITDA Performance Measure. Payment of bonuses under the MICP to the Company's
executive officers who are "covered employees" as defined under Section 162(m)
of the Code shall be subject to the attainment of pre-established written
performance goals approved by the Committee prior to the 90th day following the
commencement of the Company's fiscal year. The performance goal shall be the
Company's adjusted earnings before interest, income taxes, depreciation and
amortization ("EBITDA") for the fiscal year. Payment of bonuses to participants
in the MICP who are not "covered employees" may be based on the EBITDA of any
subsidiary, division or segment of the Company. EBITDA goals may include a
threshold level of performance at which no payment will be made, levels of
performance at which specified payments will be made and a maximum level of
performance above which no additional payment will be made. In no event shall
the Committee have the discretion to increase the amount of incentive
compensation that would otherwise become payable to a covered employee upon the
attainment of the EBITDA goal previously established for such covered employee.
The maximum payment that may be made to any individual under the MICP with
respect of any fiscal year shall be $3,500,000.

6.Calculation of EBITDA. EBITDA shall be determined in the discretion of the
Committee in accordance with Generally Accepted Accounting Principles. However,
EBITDA shall exclude foreign exchange gains/losses and shall take into account
any and all bonuses and incentive compensation payable to Company employees,
including incentive compensation payable to employees participating under the
MICP for the applicable year. The Committee shall have the authority to make
appropriate adjustments to EBITDA goals to reflect the impact of extraordinary
items not reflected in such goals. For purposes of the MICP, extraordinary items
shall include (1) any profit or loss attributable to acquisitions or

A-1

--------------------------------------------------------------------------------



dispositions of stock or assets, (2) any changes in accounting standards or
treatments that may be required or permitted by the Financial Accounting
Standards Board or adopted by the Company or its subsidiaries after the goal is
established, (3) all items of gain, loss or expense for the year related to
restructuring charges for the Company or its subsidiaries, (4) all items of
gain, loss or expense for the year determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business (including but not limited to any costs allocated to the Company by any
entity that acquires the Company), (5) all items of gain, loss or expense for
the year related to discontinued operations that do not qualify as a segment of
a business as defined in APB Opinion No. 30 (or successor literature), (6) the
impact of capital expenditures, (7) the impact of share repurchases and other
changes in the number of outstanding shares, (8) fees and expenses associated
with a business transaction such as investment banking fees and/or legal,
accounting or tax planning fees, and (9) such other items as may be prescribed
by Section 162(m) of the Code and the treasury regulations thereunder as may be
in effect from time to time, and any amendments, revisions or successor
provisions and any changes thereto.

7.Performance Period. The performance period with respect to which bonuses shall
be calculated and paid under the MICP shall generally be the fiscal year of the
Company beginning on January 1 and ending on December 31.

8.Payment of Bonuses. Payments pursuant to the MICP, if any, shall be made after
the completion of Company's year end audit and only after the Committee
certifies in writing that the EBITDA goals with respect to which payments are to
be made have been attained. As a condition to receiving a payment, each
participant must have been employed by the Company for a minimum of six months
during the Company's fiscal year and must have been employed on the last day of
the Company's fiscal year; provided, however, that the Committee may elect to
pay a pro-rata bonus (after the year end audit) to any participant whose
employment with the Company was involuntarily terminated prior to the end of the
Company's fiscal year if such participant was otherwise eligible to receive a
bonus hereunder. Notwithstanding anything to the contrary herein, the Committee
may also elect to pay pro-rata bonuses prior to end of the Company's fiscal year
end based upon the achievement of pro-rata EBITDA goals. Payment of bonuses
under the MICP may be subject to such additional requirements as the Committee
may determine, including but not limited to, the Company's Stock Ownership Plan.
Notwithstanding the forgoing, payments pursuant to the MICP, if any, shall be
made no later that the date which is two and one-half (21/2) months following
the end of the fiscal year in which the payment was earned.

9.Change of Control. After the occurrence of a "Change of Control" (as defined
below) of the Company, EBITDA shall be calculated in accordance with past
practice and the terms of the Plan after the completion of the Company's year
end audit; provided, however, that if it shall be impractical for the Company's
EBITDA to be measured after a Change of Control then a pro-rata bonus shall be
paid to participants based on EBITDA achieved prior to the Change of Control as
of the most recent practicable date prior to the date the Change of Control
occurred. If, after the Change of Control, the members of the Committee are
replaced, the calculation of EBITDA shall be made in consultation with an
individual, who immediately prior to the Change of Control, was serving on the
Committee so as to ensure that EBITDA is calculated in accordance with past
practice and the terms of the Plan and the new members of the Committee shall
certify in writing that EBITDA was calculated in consultation with such
individual and in accordance with past practice and the terms of the Plan. For
purposes of the Plan, a "Change in Control" shall mean an increase, on or after
January 1, 2005, in ownership to twenty percent (20%) or more of the outstanding
voting securities of the Company held by any person or group of persons who are
acting together for the purpose of acquiring, holding, voting or disposing of
such voting securities; provided, however, that an increase in ownership to
twenty (20%) or more of the outstanding voting securities of the Company held by
a participant or group of persons which includes a participant who are acting
together for the purpose of acquiring, holding, voting or disposing of such
voting securities shall not constitute a Change in Control.(1)

--------------------------------------------------------------------------------

(1)For example, on April 16, 2004 individual A (who is not a participant of the
MICP) owns 2.42% of the total outstanding voting securities of Company.
Thereafter, individual A commences a series of open market and private
purchases, and on January 10, 2005 for the first time his holdings exceed 20% of
the outstanding voting securities of the Company. A Change of Control occurs on
January 10, 2005.

A-2

--------------------------------------------------------------------------------



10.No Right To Continued Employment. Nothing in the MICP or in any bonus
opportunity granted pursuant hereto shall confer upon any participant the right
to continue in the employ of the Company or to be entitled to any remuneration
or benefits not set forth in the MICP or to interfere with or limit in any way
the right of the Company to terminate such participant's employment.

11.Withholding Taxes. Where a participant or other person is entitled to receive
a payment hereunder, the Company shall have the right either to deduct from the
payment, or to require the participant or such other person to pay to the
Company prior to delivery of such payment, an amount sufficient to satisfy any
federal, state, local or other withholding tax requirements.

12.Amendment and Termination of the MICP. The Board or the Committee may at any
time and from time to time alter, amend, suspend, or terminate the MICP in whole
or in part; provided that, no amendment that requires stockholder approval in
order for the MICP to continue to comply with Section 162(m) of the Code shall
be effective unless the same shall be approved by the requisite vote of the
shareholders of the Company. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any participant to receive any bonus
following the date the participant is notified of his bonus opportunity,
provided that the adjustment of EBITDA or the payment of a pro-rata bonus as
contemplated herein are expressly permitted. Unless otherwise determined by the
Committee or the Board, the Company shall seek stockholder re-approval of the
material terms of the EBITDA goal hereunder no later than the first stockholder
meeting of the Company occurring in 2006.

13.Participant Rights. No participant shall have any claim to be granted any
bonus under the MICP, and there is no obligation for uniformity of treatment for
participants.

14.Governing Law. The MICP and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

15.Interpretation. The MICP is designed and intended to comply, to the extent
applicable, with Section 162(m) of the Code, and all provisions hereof shall be
construed in a manner to so comply. Notwithstanding any provision of the MICP,
to the extent that the Committee determines that the MICP or any bonus
opportunity or right of a participant thereunder is subject to Section 409A of
the Code and fails to comply with the requirements of Section 409A of the Code,
the Committee, reserves the right to amend or terminate the Plan and/or amend,
restructure, terminate or replace the participant's bonus opportunity or right
in order to cause the right to either not be subject to Section 409A of the Code
or to comply with the applicable provisions of such section.

16.Unfunded Status of Awards. The MICP is intended to constitute an "unfunded"
plan for incentive compensation. With respect to any payments not yet made to a
participant pursuant to a bonus opportunity, nothing contained in the MICP or
any bonus shall give any such participant any rights that are greater than those
of a general creditor of the Company.

A-3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

